Smith, Judge,
delivered tbe opinion of the court:
Certain structural steel shapes imported at the port of New York were classified by the collector of customs as pressed shapes composed of steel and containing nickel as an alloy. The importation was assessed for duty at 15 per cent ad valorem under that part of paragraph 110 of the tariff act of 1913 which reads as follows:
i 110. * * * Pressed, sheared, or stamped shapes not advanced in value or condition by any process or operation subsequent to the process of stamping; * * * all the foregoing when made by the crucible, electric, or cementation process, either with or without alloys, and finished by rolling, hammering, or otherwise, and all steels, by whatever process made, containing alloys such as nickel, cobalt, vanadium, * * * and similar alloys, 15 per centum ad valorem.
The importers protested that the goods were structural shapes of steel and therefore dutiable at 10 per cent ad valorem under the provisions of paragraph 104 which, in so far as pertinent, reads as follows:
104. Beams, girders, ⅜ * ⅜ channels, car-truck channels, * * ⅜ sashes, frames, and building forms, together with all other structural shapes of iron or steel, whether plain, punched, or fitted for use, or whether assembled or manufactured, 10 per centum ad valorem.
The Board of General Appraisers overruled the protest and the importers appealed.
That the goods are structural shapes of steel and that they contain nickel alloy does not appear to be disputed. Paragraph 104 does not provide for structural shapes of steel containing an alloy. Paragraph 110, on the other hand, in terms imposes a duty of 15 per cent ad valorem on all steels, by whatever process made, containing alloys such as nickel, cobalt, and so forth. That provision in paragraph 110 *213inclines us to tlie view that it was not the legislative purpose to include in paragraph 104 structural shapes of steel containing nickel alloy. If it were otherwise, the steel bar alloyed with nickel out of which the pressed structural shape is made would be subjected to a duty of 15 per cent, but once given by pressing the shape required it would carry a duty of only 10 per cent ad valorem. We can not favor an interpretation of paragraph 104 which would bring about such an anomaly as that, especially as the language of the provision is open to a construction which would give it an effect in accordance with the rules which usually obtain in the making of tariff laws.
Congress evidently regarded all steels containing nickel, cobalt, or similar alloys as high-grade steels, and the exclusion from paragraph 104 of structural shapes of steel containing nickel brings that provision into harmony with that part of paragraph 110 which imposes on all steels alloyed with nickel, cobalt, and so forth, and by whatever process made, a duty of 15 per cent ad valorem.
The decision of the Board of General Appraisers is affirmed.